Me. Peesiding Justice Bubeoughs delivered the opinion of the court. This was a petition by appellees for a writ of mandamus to compel the mayor and members of the city council of appellant to pass an ordinance disconnecting certain lands from the corporate limits of appellant as provided in section 1 of the act of 1879, which is as follows: “ That whenever the owners representing a majority of the area of land of any territory within any city or village, • and being upon the border and within the boundary thereof, and not laid out into city or village lots or blocks, shall petition the city council of such city, or the trustees of such village, praying the disconnection of such territory therefrom, such petition shall be filed with the city clerk of such city or the president of the trustees of such village, accompanied with a certificate of the county clerk, showing that all city taxes or assessments due up to the time of presenting such petition are fully paid, at -least ten days before the meeting of such city council, or trustees, at which it is proposed to present such petition, and the city clerk of such city, or president of the trustees of such village, shall present such petition to the city council or trustees, as the case may be, and upon such presentation the city council of such-city or trustees of such village may, by ordinance to be passed by a majority of the members elected to such city council or board of village trustees, disconnect the territory described in such petition from such city or village.” Appellant demurred to the petition, and it being overruled, abided the demurrer, whereupon the court entered judgment awarding the writ. Appellant brings the case to this court by appeal, and to effect a reversal of the judgment, argues for error, that the petition does not show with sufficient certainty that appellees are the owners of a majority of the area of the lands sought to be disconnected, or that appellees all signed the petition to the city council, or that appellees requested the city council to pass the desired ordinance at any of its meetings held at least teh days after such petition had been filed with the city clerk. Appellant having demurred generally, the petition must have been defective in substance in the respects complained of, to have warranted the court in sustaining it. The petition for the writ, while somewhat inartificially drawn, yet in substance, sets forth which of the appellees own certain parts of the lands in question, and states with particularity, those owning the other parts, and then sets up that appellees “ represent a majority of the area of the land in said territory aforesaid,” which in our opinion sufficiently shows that appellees were the owners of such majority, when questioned by a general demurrer. And while it appears from the petition of appellees to the city council, that the same was signed, among others, by “ Mattoon Tile Company, by Theo. Jonte, Sec’y,” “Jas. H. Clark, Cons.,” and “ Elizabeth C. Mason, by L. L. Lehman, her att’y in fact,” yet, it being averred in the petition for the writ that appellees (among whom are Mattoon Tile Company and James H. Clark, conservator of John F. Michaels), by said petition to the city council, “ asked said city council to disconnect said premises in said petition to the city council described, from the city of Mattoon, pursuant to the act in relation to the disconnection of territory from cities and villages, approved and in force May 29, 1879,” that, in our opinion, as against a general demurrer, was sufficient to show that such petition to the city council was signed by -said appellees. And the petition for the writ avers that the petition of appellees to the city council to disconnect said territory was filed by appellees with the city clerk of appellant, June 27, 1900; that said council met and transacted business on July 3, 1900, at which time it voted to lay said petition on the table, and had met many times thereafter and transacted business, yet up to the time of filing the petition for the writ, December 5,1900, said council have wholly refused and neglected to pass an ordinance disconnecting said premises from said city, whifeh, in our opinion, sufficiently avers a refusal to pass such ordinance although a sufficient time had elapsed since appellees had filed said petition with said clerk. And as the statute makes it the duty of the city clerk, and not appellees, 'to present the petition to the city council after it is filed with him, the petition for the writ shows a sufficient request by appellees to the city council, to pass such ordinance. The petition for the writ, under the holding in Young v. Carey, 184 Ill. 613, being sufficient, in substance, to warrant the court in overruling the demurrer thereto, and as appellant abided its demurrer, the court properly awarded the writ, and its judgment will be affirmed.